DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 3-5, 7-10, 12, and 13 are amended.  Claims 14-20 are newly added.  Claim 2 is cancelled.  Claims 1 and 3-20 are now pending before the Office. 

Response to Arguments
The objection to the drawings is withdrawn in view of the explanation obtained during the Examiner interview on 4/5/2021 and the amendments to claims 12 and 13 which help elucidate the claimed subject matter as it relates to the drawings.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 1 in section 1.a of the prior Office Action is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 1 in section 1.b is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 1 is withdrawn in view of the amendment to the claim and explanation provided on page 16 of the response.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 8 in section 1.e in view of the explanation provided on pages 18-19 of the response and the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections of claim 2 in sections 1.f and 1.g are withdrawn in view of the cancellation of the claim.
 Applicant’s arguments, see pgs. 20-29, filed 4/7/2021, with respect to claims 1-5 and 7-13 have been fully considered and are persuasive.  The 35 USC 101 rejections of these claims have been withdrawn.  The Office finds the arguments on page 21-22 particularly persuasive because it discusses the intent of shifting the DC component in the driven electrode in the EEG headset and what that accomplishes (i.e. it is a practical application that maintains the center voltage which helps data acquisition by preventing problems such as saturation).  The arguments starting at the bottom of page 23 which relate to the improvements in the functioning of a computer and practical applications were also found persuasive.  Again, the shifting of the DC current by the controller allows tracking of a center voltage which is also an improvement that it ensures that peak-to-peak voltages at each sense electrode remains within the dynamic range of the sense electrodes (top of page 25).  The rejections are withdrawn.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see the detailed explanation in the previous Office Action starting at page 6.  An updated search did not yield any new references of note.  New independent claims 16 and 18 essentially combines additional features related to assessing electrode contact quality and therefore are allowable for the same reasons described previously.


Conclusion
Claims 1 and 3-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791